Citation Nr: 1222440	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  93-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diverticulosis.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to an evaluation in excess of 30 percent for a rectocele disability.

7.  Entitlement to a finding of total disability based on individual unemployability (TDIU) due to service connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from August 1974 to September 1975, and from February 1985 to August 1988.  Her discharge in August 1988 was under other than honorable conditions; she was declared a deserter.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

A May 1991 decision denied entitlement to service connection for back, left leg, and left ankle disabilities.  These matters were previously before the Board in August 2009, when they were remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC, for issuance of a statement of the case and to afford the Veteran an opportunity to perfect appeals on those issues.  Such was accomplished with the March 2011 filing of a substantive appeal.

A September 1992 rating decision declined to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).  In July 1995 and April 1999 decisions, the Board remanded the question of reopening for further development.  During the pendency of that appeal, however, the Veteran also initiated claims of service connection for other diagnosed psychiatric disorders.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In an August 2009 decision, the Board therefore recharacterized the issue on appeal as one of service connection for an acquired psychiatric disorder, and determined that it was most appropriate to consider the claim as already reopened.  The merits of the claim were remanded for further development.

An August 2006 decision denied entitlement to TDIU, and an April 2007 decision denied an increased evaluation for a rectocele.  In August 2008, the RO declined to reopen a previously denied claim of service connection for diverticulosis.  In an August 2009 decision, the Board reopened the underlying claim regarding diverticulosis and remanded the merits of the matter to the RO via the AMC for further development.  Also remanded in August 2009 were the claims of entitlement to TDIU and evaluation of the rectocele. 

Finally, the August 2009 Board decision declined to reinstate an appeal of an April 2006 administrative decision which found the Veteran's character of discharge for the period of service from February 1985 to August 1988 was a bar to the award of VA benefits.  This determination was not appealed, and the bar to benefits based on that period remains in place.

The Veteran testified at a May 2009 hearing before a Veterans Law Judge (VLJ) via videoconference from the RO.  In November 2011, the Veteran testified regarding the same issues before a second VLJ at an in-person hearing held at the RO.  The VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different VLJs concerning the same issues, a third VLJ must be assigned participate in the adjudication because a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  A three party panel has reviewed and signed this decision.

The Veteran was offered the opportunity for an additional hearing before the third panel member in April 2012 correspondence.  She declined such hearing.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDING OF FACT

During the November 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew her appeals for service connection for diverticulosis, a back disability, a left leg disability, a left ankle disability, and an increased evaluation for a rectocele disability. 


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for diverticulosis.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a left leg disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

5.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of entitlement to an evaluation in excess of 30 percent for a rectocele disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

At the November 2011 Board hearing, the Veteran stated that she wished to withdraw her appeals with regard to claim of entitlement to service connection for diverticulitis, a back disability, a left leg disability, a left ankle disability, and an increased evaluation for a rectocele.  

As the Veteran has withdrawn the appeal of the issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matters.


ORDER

The appeal for service connection for diverticulosis is dismissed.

The appeal for service connection for a back disability is dismissed.

The appeal for service connection for a left leg disability is dismissed.

The appeal for service connection for a left ankle disability is dismissed.

The appeal for service connection for an evaluation in excess of 30 percent for a rectocele disability is dismissed.


REMAND

The Veteran has been denied service connection in the past for a psychiatric disability because the medical evidence of record relates her current disability to her second period of service from February 1985 to August 1988.

While the Veteran received an honorable discharge for her first period of active duty service from August 1974 to September 1975, an April 2006 administrative decision determined that the Veteran's discharge from her second period of service from February 1985 to August 1988 was other than honorable. 38 C.F.R. § 3.12.  Therefore, the Veteran is only entitled to VA compensation benefits for any condition from her first period of service. 

The Veteran contends that she currently suffers from a psychiatric disability which is secondary to her service connected urinary stress incontinence, rated 60 percent disabling, and rectocele, rated 30 percent disabling.  Alternatively, she argues that the secondary condition is separate and distinct from any condition stemming from her second period of service, or that her overall condition has been aggravated by her service connected disabilities.

The Board in August 2009 remanded the claim for a VA examination and medical opinion regarding whether any current condition was caused or aggravated by the Veteran's good period of service.  The request did not explicitly address the question of whether any condition was aggravated by service connected disabilities.

A VA examination was conducted in April 2010.  The examiner reviewed the claims file in its entirety, and opined that the Veteran was properly diagnosed with PTSD related to events during the second, bad period of service; a psychogenic fugue disorder; and major depressive disorder.  The examiner opined that it was not possible, without resorting to mere speculation, to "unravel the overlapping symptoms of PTSD, fugue, and major depression."

The Veteran offered a medical opinion from Dr. NAM, a VA staff psychiatrist involved in her care since 2006.  Dr. NAM opined that the Veteran was properly diagnosed with major depressive disorder, and that it was "highly likely" that her service connected disabilities had exacerbated her major depression.

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) ; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

While the recent VA examiner has stated that it is impossible to unravel the current symptomatology and attribute it to respective diagnoses, no examiner was asked to review the claims file and identify a baseline level of psychiatric impairment.  The service connected bladder and rectocele disabilities have undergone worsening since originally service connected in 1988.  It is unclear if, in light of the evidence of record, a doctor could identify a point at which the service connected disabilities began contributing to and aggravating nonservice connected disabilities.  Given the extent of the medical evidence of record, which includes psychiatric evaluations dating back to at least August 1988, such development must be undertaken.  VA's duty to assist includes providing an examination or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the claim for entitlement to TDIU, resolution of the appeal is dependent upon evaluation of the impact of all service connected disabilities upon occupational functioning.  As there remains outstanding the question of service connection for some portion of the Veteran's psychiatric impairment, TDIU cannot yet be adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.)

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  All currently diagnosed acquired psychiatric disorders must be identified.

The examiner must opine as to whether it is at least as likely as not that service connected urinary stress incontinence and/or rectocele have aggravated any currently diagnosed psychiatric condition beyond its natural progression.

If so, the examiner must identify the time period or point at which such aggravation began, and must describe in detail the status of the Veteran's psychiatric disability at that point.

The examiner must then, to the extent possible, opine to what degree any currently diagnosed psychiatric condition is relatable SOLELY to the service connected bladder and rectocele disabilities.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




________________________		______________________
    RONALD W. SCHOLZ	                                                 HARVEY P. ROBERTS
    Veterans Law Judge 	                                                        Veterans Law Judge
Board of Veterans' Appeals 		Board of Veterans' Appeals



_______________________
L. HOWELL
Veterans Law Judge
 Board of Veterans' Appeals


Department of Veterans Affairs


